FILED
                     UNITED STATES COURT OF APPEALS
                                                                                AUG 11 2022
                            FOR THE NINTH CIRCUIT                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                         No.   17-15899

              Plaintiff-Appellee,                 D.C. Nos.   3:16-cv-03591-CRB
                                                              3:11-cr-00293-CRB-2
 v.                                               Northern District of California,
                                                  San Francisco
CARLOS MEJIA-QUINTANILLA, AKA
Wilfredo Oliva-Castro, AKA Sleepy,
                                                  ORDER
              Defendant-Appellant.


Before: S.R. THOMAS, IKUTA, and NGUYEN, Circuit Judges.


      Appellee’s petition for panel rehearing (Dkt. 62) is GRANTED. The

memorandum disposition filed September 21, 2021, is withdrawn. It may not be

cited by or to this court or any district court of the Ninth Circuit. A new

memorandum disposition is filed simultaneously with the filing of this order. The

parties may file petitions for rehearing and petitions for rehearing en banc in

response to the new memorandum disposition, as allowed by the Federal Rules of

Appellate Procedure.
                                                                            FILED
                           NOT FOR PUBLICATION
                                                                            AUG 11 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-15899

              Plaintiff-Appellee,                D.C. Nos.    3:16-cv-03591-CRB
                                                              3:11-cr-00293-CRB-2
 v.

CARLOS MEJIA-QUINTANILLA, AKA                    MEMORANDUM*
Wilfredo Oliva-Castro, AKA Sleepy,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                      Argued and Submitted February 2, 2021
                       Submission Vacated February 3, 2021
                          Resubmitted August 26, 2021
                            San Francisco, California

Before: S.R. THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.

      Carlos Mejia-Quintanilla appeals the district court’s denial of his amended

motion to vacate his conviction and sentence under 28 U.S.C. § 2255. We have

jurisdiction under 28 U.S.C. §§ 1291, 2253, and 2255(d), and we dismiss the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
appeal because it is barred by the appellate waiver in Mejia-Quintanilla’s plea

agreement.1

      Mejia-Quintanilla’s written plea agreement expressly waived his right to

appeal or collaterally challenge his conviction or sentence. Mejia-Quintanilla was

convicted of a violation of 18 U.S.C. § 924(j)(1) and (2), which has the element of

violating 18 U.S.C. § 924(c). The violation of § 924(c), in turn, has the element of

carrying and using a firearm during and in relation to a crime of violence, in this

case, murder in violation of California Penal Code § 187. Mejia-Quintanilla seeks

to challenge this conviction on the ground that he is actually innocent of violating

§ 924(j)(1), because he could not have violated § 924(c) (an element of §

924(j)(1)). Specifically, he argues that pursuant to recent Supreme Court cases, §

187 murder is not a crime of violence under § 924(c). We reject his challenge.

Because the language of Mejia-Quintanilla’s appellate waiver encompasses his

right to appeal his conviction for violating § 924(j), the appellate waiver bars




      1
        Mejia-Quintanilla does not dispute that his appellate waiver was entered
into knowingly and voluntarily.
                                           2
Mejia-Quintanilla’s challenge to his conviction. See United States v. Goodall, 21

F.4th 555, 561 (9th Cir. 2021), cert. denied, No. 21-7486 (U.S. Apr. 25, 2022).2

      Mejia-Quintanilla argues that despite his appellate waiver, he retained the

right to challenge his § 924(j) conviction because his claim of actual innocence is

based in part on the Supreme Court’s determination that one of the statutory

definitions of “crime of violence” is unconstitutionally void for vagueness. See

United States v. Davis, 139 S. Ct. 2319 (2019). Mejia-Quintanilla argues that,

pursuant to Class v. United States, 138 S. Ct. 798 (2018), he may raise this

constitutional challenge because he did not expressly waive constitutional claims in

his appellate waiver. We disagree. Even assuming that Mejia-Quintanilla’s

argument qualifies as a constitutional challenge to his conviction, Class does not

stand for the proposition that an appellate waiver must expressly waive the right to

bring constitutional claims in order to bar appeal of such claims. Rather, Class

held that a guilty plea alone does not inherently bar the appeal of a conviction, 138

S. Ct. at 803, and noted that it was undisputed in Class that the written plea

agreement in that case did not waive the defendant’s appeal, see id. at 807.

Goodall’s reasoning and conclusion does not conflict with Class, and we are bound


      2
       Because we decide on this ground, we do not address Mejia-Quintanilla’s
argument that his failure to raise his claim of actual innocence on direct review is
excused.
                                           3
by our precedent to hold that Mejia-Quintanilla’s appellate waiver is enforceable

here.

        DISMISSED.




                                         4